Exhibit Promissory Note On this date of July 1, 2008, in return for valuable consideration received, the undersigned borrower, Advanced Mineral Technologies, Inc. (“AMTO”), jointly and severally promise to pay to H. Philip Cash, the "Lender", the sum of Thirty Five Thousand Dollars ($35,000), together with interest thereon at the rate of Seven Point Five percent (7.5%) per annum. Payable On Demand: The entire unpaid principal and accrued interest thereon, if any, shall become immediately due and payable on demand by the holder of this Note. Place of Payment - all payments due under this note shall be made at Fairfield, ID, or at such other place as the holder of this Note may designate in writing. Prepayment - This Note may be prepaid in whole or in part at any time without premium or penalty. All prepayments shall first be applied to interest, and then to principal payments in the order of their maturity. Default - In the event of default, the borrower[s] agree to pay all costs and expenses incurred by the Lender, including all reasonable attorney fees (including both hourly and contingent attorney fees as permitted by law) for the collection of this Note upon default, and including reasonable collection charges (including, where consistent with industry practices, a collection charge set as a percentage of the outstanding balance of this Note) should collection be referred to a collection agency. Acceleration of Debt - In the event that the borrower[s] fail to make any payment due under the terms of this Note, or breach any condition relating to any security, security agreement, note, mortgage or lien granted as collateral security for this Note, seeks relief under the Bankruptcy Code, or suffers an involuntary petition in bankruptcy or receivership not vacated within thirty (30) days, the entire balance of this Note and any interest accrued thereon shall be immediately due and payable to the holder of this Note. Joint and Several Liability - All borrowers identified in this Note shall be jointly and severally liable for any debts secured by this Note. Modification - No modification or waiver of any of the terms of this Agreement shall be allowed unless by written agreement signed by both parties. No waiver of any breach or default hereunder shall be deemed a waiver of any subsequent breach or default of the same or similar nature. Transfer of the Note - The borrowers hereby waive any notice of the transfer of this Note by the Lender or by any subsequent holder of this Note, agree to remain bound by the terms of this Note subsequent to any transfer, and agree that the terms of this Note may be fully enforced by any subsequent holder of this Note. Severability of Provisions - In the event that any portion of this Note is deemed unenforceable, all other provisions of this Note shall remain in full force and effect. Choice of Law - All terms and conditions of this Note shall be interpreted under the laws of Idaho. Signed Under Penalty of Perjury, this 1stday of July, 2008, /s/ Bil Zeleny Bil Zeleny CFO Advanced Mineral Technologies, Inc.
